Chase, Ch. J.
(a) The court are of opinion, that if it appears to the jury that the deed from the defendant to the lessor of the plaintiff, for the consideration of 5001, was composed or made up of 43615s 4d, money actually lent by the lessor of the plaintiff, to the defendant, a bond due from the defendant to the lessor of the plaintiff for 55l 10s 0d cancelled or extinguished, and an account due from the defendant to the lessor of the plaintiff of 814s 8d for surveyor’s work, that then the said deed was not usurious and is not void, although it should appear to the jury that a parol contract was made at the time of executing the said deed by the defendant to the lessor of the plaintiff to pay nine per cent, interest on the said sum of 5001.
The court arc also of opinion, that if it appears to the jury from the evidence, that the said sum of 436l 5s 4d was not actually lent, but a less sum, so that the lessor of the plaintiff was to receive by virtue of the said deed and bond a sum of money for interest exceeding the rate of six per cent, per annum on the consideration expressed in the said deed, that then the same deed was usurious and is void.
The defendant excepted. Verdict for the plaintiff,
The defendant appealed to the Court of Appeals, and that court at .Tune term 1802, affirmed the judgment of the General Court.

 Duvall and Done, J. concurring.